BRAhuou, Judge,

(dissenting.)

From the evidence it appears The Caretta Railway Company was incorporated by this state to construct a railroad from the mouth of Barranshe creek to the Poplar Fork of Barranshe creek, a distance of only two miles; that the road, for at least half its length, runs through land of the Yirginia Pocahontas Coal Company, a corporation; that the said coal company there owns a body of 15,000 acres of coal and timber land; that the railroad has one terminus on the Iaeger and Southern Railway, known as the Dry Fork Branch of the Norfolk and Western Railway, and the other at no notable place, but on land of the Pocahontas Coal Company; that the district through which the road runs is wild; that the district is not populated; that there is no certainty that it will be; that the road connects, or passes, no towns or settled districts; that there is no population along the line of the' railway; that the owner of a great majority of the stock in the Pocahontas Coal Company, entirely controlling, is George L. Carter; that he owns 246 shares of $100 each of the $25,-000 capital stock of the Caretta Railway Company, a controlling power; that B. H. Davis, A. Kyle Morrison, J. Norment Powell and T. Fon Davis own each only one share, making up the 250 shares; that they are employees of the coal company; that the owners and controllers of the two corporations are the same persons, though the corporations have different names; that Carter, T. Fon Davis, Powell and Morrison are directors of the Caretta Railway Company, being four out of five; that Carter, Powell and T. Fon Davis are three out of five of the directors of the Pocahontas Coal Company; that as shown by the evidence of the president of the Caretta Railway Company, the fact that the Pocahontas Coal Company owns the timber and coal land to which the railroad runs is the chief, if not the sole, inducement for the building of the railroad; that there is no other known business for it, and but for that fact the railroad would not be thought of; that there is no population now there, or certainly to be expected, to be served by the proposed railroad; that there is no public call for its construction. Therefore, I hold that the use for which the land is to be devoted, is not public, but for private end, and that it cannot be condemned for that use. I hold that a charter does not, conclusively and beyond considerá*194tion, entitle even a railroad, corporation to use the power of eminent domain. We respect the declaration of the legislature, that a railroad corporation is entitled to exercise the right of eminent domain; but I hold, under the power of the judicial department, that it may say, in a particular instance, that the corporation is not such as is entitled to invoke this great power of the state. Cemetery Association v. Redd, 33 W. Va. 262. The railroad company gives evidence that the railroad is to be for public use, or rather that any one may use the road if he wishes. But the question is, is there a present public call for the railroad? It does not so appear. Here we may fitly quote from the case of Railroad Co. v. Iron Works, 31 W. Va. 135, a case very forcible in the present case. “The mere declaration in a petition that the property is to be appropriated to public use does not make it so; and evidence that the public will have a right to use it, amounts to nothing in the face of the fact that the only incentive to ask for the condemnation was a private gain, and it was apparent that the general public had no interest in it.” In that case we also find in the syllabus, point 2, the law point that, “Evidence, that all, who wish to avail themselves of the proposed switch, branch road or lateral work, can do so, is not sufficient to show, that the use of the work will be for the benefit of the public. ” These principles are pointedly stated in 15 Cyc. 580-81, and Fellsburg v. Alexander, 101 Va. 98. As is said in Charleston Gas Co. v. Lowe, 52 W. Va. p. 667, the establishment of furnaces and mills and building hotels greatly interests the public, I may say that the production of coal and lumber and grain are things of public concern; “but they lie without the domain of public uses for which private owership may be displaced by compulsory proceedings.” The Pocahontas Coal Company could not condemn land in its name and it resorts to a railroad charter to attain the end. On the facts I hold that the purpose for which it is proposed to condemn the land is not public, but private; that this railroad was projected, not to serve the general public, but simply and only to enable the Pocahontas Coal Company to get its coal and timber to market, and that the railroad really and truly subserves no public want or need or behest. The coal company likely failing to agree with the land owner as to price for right of way, in-*195yokes the power of the state to accomplish the result which it could not accomplish by contract. The power of the state under eminent domain cannot be perverted to such use. Sacred, next to life, in this free land, is ownership of land, on which to live, from which to earn bread, in which to rest at last. The noble American Constitutions tell legislatures and courts, that private property shall be taken only to answer public need, never to subserve private need, no matter how great that private need may be.